                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


RODNEY NATHANIEL, JR., WILLIE
WILLIAMSON, JR.,
WARFIELD MOORE, COREY                           HON. GEORGE CARAM STEEH
TURNER, CHIQUITA TURNER,                        Case No. 19-CV-11154
and LUCILLE TURNER,

             Plaintiffs,
v.

HERTZ LOCATION EDITION
CORPORATION, and
THE HERTZ CORPORATION,

         Defendants.
___________________________________/

              ORDER GRANTING DEFENDANTS’ MOTION TO
              DISMISS (ECF No. 3) AND CLOSING THE CASE

      This is a race discrimination case. Plaintiffs Rodney Nathaniel, Jr.,

Willie Williamson, Jr., Warfield Moore, Corey Turner, Chiquita Turner, and

Lucille Turner (“Plaintiffs”), all African American, are suing Hertz Local

Edition Corporation and The Hertz Corporation1 (“Hertz”) for a violation of

the Elliot Larsen Civil Rights Act (“ELCRA”), MCL 37.2102, et seq.




1Hertz Transporting, Inc., Hertz Vehicles LLC, and Hertz General Interest LLC were
dismissed from the case by prior order of the court. (ECF No. 4).


                                         -1-
      Plaintiffs allege that Hertz has a discriminatory policy that prohibits

customers in primarily African American cities and the surrounding areas

from using debit cards to rent vehicles, and that the policy prevented

Plaintiffs from renting a vehicle. Plaintiffs say the policy is discriminatory

because African Americans are more likely to exclusively use debit cards,

resulting in a disparate impact on the protected class’s ability to rent

vehicles. Plaintiffs also claim disparate treatment.

      Plaintiffs request injunctive relief to eliminate the policy, costs, and

attorneys’ fees. Additionally, Plaintiffs intend to certify a class of

“thousands” of others similarly situated. (ECF No. 1-2, PageID.18).

      Hertz filed a motion to dismiss, or in the alternative, for a more

definite statement. (ECF No. 3). The Court granted the motion for a more

definite statement and requested Plaintiffs submit supplemental information

before deciding the motion to dismiss. (ECF No. 16). The parties had oral

argument on February 4, 2020. Now before the Court is Hertz’s motion to

dismiss. (ECF No. 3). For the reasons that follow, the motion is GRANTED.

                                   BACKGROUND

      Plaintiffs theory of discrimination hinges on the locations of the

individual Hertz stores that do not accept debit cards. The complaint states

that Hertz first closed all rental locations in the City of Detroit, which is


                                       -2-
79.1% African American. (ECF No. 1-2, PageID.14). Detroit residents then

started to travel to adjoining suburbs close to the City to rent vehicles using

debit cards. Id. Plaintiffs say Hertz responded by implementing a no debit

card policy2 at these locations close to the City. (Id. at PageID.15). Since

African Americans are more likely to use debit cards, Plaintiffs say, the

policy prohibits Plaintiffs and others similarly situated from renting a

vehicle. (ECF No. 9, PageID.283).

      Specifically, Plaintiffs say that the new policy refuses debit cards at

16 locations within approximately 10- 30 miles of Detroit. Ferndale is the

closest participating Hertz location, located 10.1 miles from Detroit (and

6.87% African American); Canton is the farthest, at 31 miles from Detroit

(and 11.3% African American). (ECF No. 18). Hertz also refuses debit

cards in Flint, which is 53.9% African American, but accepts them in

areas outside of Flint. (ECF No. 9, PageID.270). On the other hand,

Plaintiffs say, a customer could use a debit card to rent a vehicle in Ann

Arbor, roughly 46 miles from Detroit, and only 7% African American. (Id.



2
  The policy has certain exceptions that Plaintiffs say do not apply to them. The
exceptions relate to whether the rental was due to an accident and thus covered by an
insurance company or whether the person was a member of the “Hertz Club.” Plaintiffs
say “The African Americans identified in this complaint almost exclusively rent vehicles
for transportation outside of insurance rentals due to an accident, and do not qualify to
be a member of the Hertz Club precisely because of their credit worthiness issue that
resulted in them possessing only debit cards.” Id.
                                           -3-
at PageID.269). Additionally, Plaintiffs say the policy has been instituted

nation-wide in areas with concentrated African American populations.

(ECF No. 9).

      Hertz responds that Plaintiffs do not have standing and have failed

to state a legal claim of discrimination. (ECF No. 3).

                               STANDARD OF LAW

      Rule 12(b)(6) allows the Court to make an assessment as to

whether the plaintiff has stated a claim upon which relief may be granted.

Under the Supreme Court’s articulation of the Rule 12(b)(6) standard in

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 554-56 (2007), the court

must construe the complaint in favor of the plaintiff, accept the allegations

of the complaint as true, and determine whether plaintiff’s factual

allegations present plausible claims. Even though the complaint need not

contain “detailed” factual allegations, its “ ‘factual allegations must be

enough to raise a right to relief above the speculative level on the

assumption that all of the allegations in the complaint are true.’ ” New

Albany Tractor, Inc. v. Louisville Tractor, Inc., 650 F.3d 1046, 1051 (6th

Cir. 2011) (quoting Twombly, 550 U.S. at 555).




                                      -4-
                                 STANDING

      In order to have standing, a plaintiff must show that he has suffered

an injury in fact, i.e., a concrete and particularized, actual or imminent

invasion of a legally protected interest. Lujan v. Defs. of Wildlife, 504 U.S.

555 (1992).

      Hertz relies on MOSES Inc. v. SEMCOG, 716 N.W.2d 278 (Mich. Ct.

App. 2006), arguing that Plaintiffs do not have statutory standing under the

ELCRA. In MOSES, plaintiffs challenged the adequacy of the City of

Detroit’s representation in SEMCOG, a multipurpose regional planning

organization. The court found plaintiffs did not have standing because

neither the individuals nor the organization could show an injury in fact to

themselves, and the plaintiffs were not the real party in interest, which was

the City of Detroit. In other words, plaintiffs were trying to represent the

interests of the entire City of Detroit, and the court found that

representation could not be established because plaintiffs were not

“adversely affected . . . in a manner different from the manner in which the

interests of the public at large [were] affected.” Id.

      Hertz says Plaintiffs similarly fail to show an injury because they have

not suffered an “adverse effect” different from the public at large; every

customer who walks into the select Hertz locations is prohibited from using


                                       -5-
a debit card. (ECF No. 3, PageID.239). Plaintiffs respond that while the

policy applies to the public at large, it only has a prohibitive effect on

Plaintiffs’ ability to rent vehicles. (ECF No. 9).

        The Court agrees with Plaintiffs. MOSES dealt with individual

plaintiffs bringing a legal claim on behalf of a City, the court finding they

lacked representative standing. Here, Plaintiffs allege a unique injury to

themselves and those similarly situated, making them the proper party in

interest and proper representatives of the proposed class. The allegation

that Plaintiffs cannot rent Hertz vehicles because the policy affects African

Americans more harshly than other customers is a distinct injury sufficient

to confer standing under Lujan, supra.

                                  ANALYSIS

   I.     Disparate Impact

   Hertz argues that the public accommodations section of the ELCRA

does not allow a claim for disparate impact. No Michigan court has

decided this issue, making it a matter of first impression. Thus, the court

compares ELCRA to similar federal civil rights statutes to address the

question of whether the public accommodations section of ELCRA allows a

claim for disparate impact.




                                        -6-
      a. Title II of the Civil Rights Act

      ELCRA’s public accommodations section is similar to the language in

Title II of the Civil Rights Act. See Nuckols v. Grace Centers of Hope, 2007

WL 4454298, at *1 (E.D. Mich. Dec. 14, 2007) (comparing Title II of the

Civil Rights Act to the ELCRA). The ELCRA states:

        Except where permitted by law, a person shall not: (a)
        Deny an individual the full and equal enjoyment of the
        goods, services, facilities, privileges, advantages, or
        accommodations of a place of public accommodation or
        public service because of religion, race, color, national
        origin, age, sex, or marital status.
§ 37.2302. The Civil Rights Act states:

        All persons shall be entitled to the full and equal enjoyment
        of the goods, services, facilities, privileges, advantages,
        and accommodations of any place of public
        accommodation, as defined in this section, without
        discrimination or segregation on the ground of race, color,
        religion, or national origin.
42 U.S.C.A. § 2000a. Federal law does not provide a definite answer,

either; neither the Supreme Court nor the Sixth Circuit have determined

whether Title II of the Civil Rights Act allows such a claim, or if a plaintiff

must prove intentional discrimination.

      A handful of federal courts have dealt with the issue. Some have

declined to determine if Title II provides a cause of action. See, e.g.,

Arguello v. Conoco, Inc., 207 F.3d 803, 813 (5th Cir. 2000); Jefferson v.



                                        -7-
City of Fremont, 73 F.Supp.3d 1133, 1145–46 (N.D. Cal. 2014). Other

federal courts have decided that Title II requires intentional discrimination.

      In Akiyama v. U.S. Judo Inc., 181 F. Supp. 2d 1179, 1185 (W.D.

Wash. 2002), the court held Title II does not provide for a claim of disparate

impact. The court stated the primary purpose of Title II was:

         “to remove the humiliation, frustration, and
          embarrassment that a person must surely feel when he
          is told that he is unacceptable as a member of the
          public because of a protected characteristic. [S]uch
          emotions and the overall insult to human dignity with
          which Congress was so clearly concerned arise in the
          context of intentional conduct, such as segregation
          and/or the denial of admission because of a patron's
          race or religion.”


      Such a purpose, the court held, was not consistent with a

claim of disparate impact.

      In Hardie v. Nat'l Collegiate Athletic Ass'n., 97 F. Supp. 3d 1163 (S.D.

Cal. 2015), the court found Title II contained no language indicative of a

disparate impact claim. Rather, “in contrast, the operative language in Title

II—“discrimination,” “segregation,” and “on the ground of”— is far closer to

statutes that do not recognize disparate impact; indeed the Supreme Court

has indicated that the term “discrimination,” without more, does not include




                                      -8-
disparate impact. Id. at 11683 (quoting Smith v. City of Jackson, Miss., 544

U.S. 228 at 236). See also LaRoche v. Denny's, Inc., 62 F.Supp.2d 1366,

1370 (S.D. Fla. 1999) (explaining that “the clear language of Title II itself

speaks in terms of disparate treatment.”).

       Plaintiffs do not cite any cases where a court has concluded Title II

allows for a disparate impact claim. The Court has located two. In Robinson

v. Power Pizza, Inc., 993 F. Supp. 1462, 1464 (M.D. Fla. 1998), the court

allowed a claim for disparate impact in a place of public accommodation to

proceed because the defendant argued that was the applicable test, and

plaintiff did not disagree (“Based on the allegations of the Complaint,

Defendant argued during the hearing that the specific test to be used is that

of disparate impact.”). The court did not engage in further analysis.

       In Olzman v. Lake Hills Swim Club, Inc., 495 F.2d 1333 (2d Cir.

1974), the Second Circuit considered a facially neutral guest policy at a

swim club that had the effect of excluding African American guests,

implying that a disparate impact claim could be made under Title II. There,

the policy-making body had made racially discriminatory remarks about



3 On appeal, the Ninth Circuit declined to decide the issue, stating instead, “we express no view
today on whether Title II encompasses disparate impact claims. Even if Title II authorized such
claims, Hardie has not met his burden[.]” Hardie v. Nat'l Collegiate Athletic Ass'n, 876 F.3d 312,
319 (9th Cir. 2017).


                                              -9-
African American guests and indicated an intent to ensure they were not

allowed to return. The court stated, “in addition to the possible

discriminatory effect involved in the guest rule change is the possibility of a

discriminatory intent in adopting a facially neutral role.” Id. at 1341. Further,

there was no allegation that any non- African American guests had been

kept out of the swim club. The rule which was “facially neutral” only applied

to African American guests, which is unlike the disparate impact claim

advanced here.

      Plaintiffs make several comparisons to other federal statutes,

suggesting that because those statutes provide or may provide a claim of

disparate impact, so does the public accommodations section of the

ELCRA.

      b. The Age Discrimination in Employment Act (“ADEA”)

   Plaintiffs point out that the ELCRA is often compared to the ADEA,

which provides a claim of disparate impact. 29 U.S.C.A. § 621 et seq. It is

well settled that disparate impact claims apply to employment related

discriminatory practices. See Smith v. City of Jackson, Miss., 544 U.S. 228

(2005) (comparing Title VII to the ADEA and determining both statutes

contain language that indicate Congress’ intent to provide a claim of

disparate impact). Accordingly, the Sixth Circuit has compared the ADEA


                                      - 10 -
only to the employment section of ELCRA, not the public accommodations

section. See Geiger v. Tower Auto., 579 F.3d 614, 626 (6th Cir. 2009); Blair

v. Henry Filters, Inc., 505 F.3d 517, 523 (6th Cir. 2007).

      c. Title II of the Americans with Disabilities Act (“ADA”)

      Plaintiffs argue that Title II of the ADA, which prohibits disability

discrimination by public entities, allows a claim of disparate impact, citing

Ability Ctr. of Greater Toledo v. City of Sandusky, 385 F.3d 901, 905 (6th

Cir. 2004). 42 U.S.C.A. § 12132. While the case states that Title II of the

ADA provides for “more than intentional discrimination,” the Sixth Circuit

was not willing to label it disparate impact (“It is not clear that this

characterization is apt.”). Further, the Second Circuit has held that under

Title II of the ADA, “a claim of discrimination based on a failure to

reasonably to accommodate is distinct from a claim of discrimination based

on disparate impact.” Henrietta D. v. Bloomberg, 331 F.3d 261, 276–77 (2d

Cir.2003). See also Lee v. City of Los Angeles, 250 F.3d 668, 690–91 (9th

Cir.2001).

      d. The Rehabilitation Act

      Plaintiffs urge the Court to compare the ELCRA’s public

accommodations section to § 504 of the Rehabilitation Act, stating “it is

unclear whether a disparate impact cause of action is available under the


                                       - 11 -
Rehabilitation Act in the Sixth Circuit…[b]ut a U.S. Supreme Court decision

seems to implicitly recognize that [it is],” citing Alexander v. Choate, 469

U.S. 287 (1985). (ECF No. 9). 29 U.S.C.A. § 794.

      A recent Sixth Circuit case clarifies the issue to Plaintiffs’ detriment.

In Doe v. BlueCross BlueShield of Tennessee, Inc., 926 F.3d 235, 241 (6th

Cir. 2019), the Court “resolve[d] what Choate did not and conclude[d] that §

504 does not prohibit disparate-impact discrimination,” basing the analysis

on a comparison to Title VI, which does not provide for a claim of disparate

impact. The Court noted that “when the Supreme Court has found that a

statute prohibits disparate-impact discrimination, it has relied on language

like “otherwise adversely affect” or “otherwise make unavailable,” which

refers to the consequences of an action rather than the actor’s intent. That

language is missing from § 504, just as it is missing from Title VI.” Id. at

242 (internal citations omitted).

      e. Title III of the ADA

      On the other hand, statutes that do provide for a claim of disparate

impact tend to indicate as much in the text. For example, Title III of the

ADA, the public accommodations section, specifically prohibits “utiliz[ing]

standards or criteria or methods of administration ... that have the effect of

discriminating on the basis of disability” or “the imposition or application of


                                      - 12 -
eligibility criteria that screen out or tend to screen out an individual with a

disability.” 42 U.S.C. §§ 12182(b)(1)(D), (b)(2)(A)(i) (emphasis added). See

Indep. Living Res. v. Or. Arena Corp., 1 F.Supp.2d 1159, 1169 (D.Or.1998)

(finding disparate impact claims cognizable under Title III of the ADA).

Similarly, Title VII includes a provision entitled “[b]urden of proof in

disparate impact cases,” explicitly recognizing the claim. 42 U.S.C. §

2000e–2(k).

      f. Proof of Adverse Impact

      The Court finds it unnecessary to determine the viability of a

disparate impact claim under Title II of the ELCRA because, even if a

disparate impact claim exists, Plaintiffs do not meet their pleading burden.

      In order to demonstrate a disparate impact, Plaintiffs must show a

facially neutral policy “falls more harshly on one group than another.” Smith

v. City of Jackson, Miss., 544 U.S. 228 (2005). “A plaintiff who fails to

allege facts at the pleading stage or produce statistical evidence

demonstrating a causal connection cannot make out a prima facie case of

disparate impact.” Texas Dep't of Hous. & Cmty. Affairs v. Inclusive

Communities Project, Inc., 135 S. Ct. 2507 at 2523 (2015). The causal link

between the policy and disparity must be “robust.” Id.




                                      - 13 -
      Plaintiffs’ complaint offers only a conclusory allegation of disparate

impact. The complaint states, “Defendants’ policy had the effect of

disparate discrimination against African Americans because the debit card

policy affected a disproportionate African American population who were

the predominant debit card holders,” but offers no statistics that establish

the actual impact of the policy on African Americans’ ability to rent vehicles.

(ECF No.1-2). In their reply, Plaintiffs offer additional evidence. Though the

Court would ordinarily require the complaint be amended, that would not

remedy Plaintiffs’ deficiencies.

      Plaintiffs say the policy disproportionately impacts African Americans

due to the higher number of African American households that use debit

cards, providing that “nationally, 13.3% of black households use a debit

card, while it is 7.2% for white households.” (ECF No. 9, PageID.290).

      Setting aside whether that statistical difference would be legally

sufficient, Plaintiffs are missing a causal connection between the higher

use of debit cards in African American homes and how Hertz’s policy has

caused a disparate impact in the protected class’s ability to rent Hertz

vehicles. See Watson v. Fort Worth Bank & Tr., 487 U.S. 977, 994-95

(1988) (“the plaintiff must offer statistical evidence of a kind and degree

sufficient to show that the practice in question has caused the exclusion of


                                     - 14 -
applicants for jobs or promotions because of their membership in a

protected group.”); Howe v. City of Akron, 723 F.3d 651 (6th Cir. 2013).

         During oral argument the Court asked Plaintiffs what facts they intend

to discover that would support such a connection. Plaintiffs responded that

there is no need for additional evidence—the allegation that African

Americans use debit cards at a higher rate than whites is enough. Thus,

Plaintiffs have not identified any facts at this stage, nor do they allege they

will in the future, that would create a “robust” casual connection between

Hertz’s policy and the impact on African Americans. See Texas Dep't of

Hous. & Cmty. Affairs, supra.

   II.      Disparate Treatment

         In order to establish a prima facie case of discrimination based on

disparate treatment, a plaintiff must show how she was treated differently

than similarly situated members of a non-protected class. Brintley v. St.

Mary Mercy Hosp., 904 F. Supp. 2d 699, 728 (E.D. Mich. 2012). Disparate

treatment requires a finding of intent to discriminate. Gieger v. Tower

Automotive, 579 F.3d 614, 626 (6th Cir.2009).

         Plaintiffs do not make sufficient factual allegations of intent in the

complaint. They point to the locations that have banned debit cards,

stating “it is clear that Detroit and Flint are the only predominantly black


                                         - 15 -
cities in the state of Michigan. Hertz only refuses to accept debit cards in

those two areas. Nowhere else. Not in Ann Arbor. Not in Lansing. Not in

Grand Rapids. All majority white cities.” (ECF No. 9, PageID.284).

However, according to Plaintiffs’ statistics, Hertz locations in primarily

white areas like Royal Oak, Troy, Rochester Hills and Plymouth, all with

under 5% African American populations, do not accept debit cards (ECF

No. 18), illuminating that the policy impacts more white people than

African American people. Additionally, a resident of Rochester Hills or

Troy, for example, would have to drive farther than a resident of Detroit to

visit a Hertz location in Ann Arbor, Lansing, or Grand Rapids if she did

not own a credit card.

      Plaintiffs seem to acknowledge this flaw, saying that the Court should

“easily see the implausibility of an argument that refusal to accept debit

cards will equally impact the good residents of the cities of Birmingham or

Bloomfield Hills, both within 25 miles of Detroit and easily the richest

communities in the state of Michigan and ranked nationwide.” (ECF No. 9,

PageID.286). This, however, does not allege that Plaintiffs are treated

differently than a non-protected class. It is a reiteration of the disparate

impact argument.




                                      - 16 -
   Additionally, Plaintiffs seem to conflate racial discrimination with wealth

discrimination. At oral argument, Plaintiffs said that African American

residents living in locations outside the City of Detroit or Flint, both majority

low-income cities, are more likely to have a credit card and therefore not be

affected by the policy. In other words, Plaintiffs argument is that the policy

affects an African American living in Detroit more harshly than it affects an

African American living in a more affluent city.

   Though Plaintiffs do not plead it in the complaint, they are making an

Equal Protection claim based on wealth. First, the Public Accommodations

Section of the ELCA only prohibits discrimination based on religion, race,

color, national origin, age, sex, or marital status—not wealth. See MCLA §

37.2302. Next, Plaintiffs have no cognizable Equal Protection Claim

against Hertz, a private actor. See U.S. Const. Amend. XIV. Therefore, to

the extent Plaintiffs argue they have been treated differently because of

wealth, their argument fails.

      Finally, Plaintiffs ask the Court to demand Hertz give a reason for the

policy. Only after a plaintiff has established a prima facie case does the

burden of production shift to the defendant to articulate some legitimate,

nondiscriminatory reason for the policy. Brintley, 904 F. Supp. at 727. Since




                                      - 17 -
Plaintiffs have not established a prima facie case, Hertz is not required to

defend the policy.

                                     CONCLUSION

      For the reasons stated above, Defendants’ motion to dismiss (ECF

No. 3) is GRANTED, and the case is DISMISSED.

      IT IS SO ORDERED.

Dated: February 20, 2020
                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE


                               CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                   February 20, 2020, by electronic and/or ordinary mail.

                                     s/Brianna Suave
                                       Deputy Clerk




                                           - 18 -
